DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast et al. (US 4,751,935) in view of Kim et al. (US 2016/0249724).
Mast et al. disclose a mold-injected artificial nail tip gel nail for attaching to a fingernail of a user, comprising an elongated nail body (7) having a root end (1), a tip end (2) and two side edges, and defining an attachment portion at the root end (1) for attaching on the fingernail and an extension portion at the tip end (2) for being extended beyond the fingernail, wherein a curvature at the root end (1) is smaller than a curvature at the tip end (Figures 2a and 2b), such that the root end is more flatten than the tip end (see Figures 1-2b; col. 4, lines 35-45). Mast et al. do not disclose each of the side edges has a reduced thickness. Kim et al. teach an artificial nail having side edges of reduced thickness to make the nail more flexible (see Figure 3; paragraph 42; 51). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the side edges of Mast be of reduced thickness as taught by Kim to allow for flexibility and to prevent the formation of bubbles. The nail body (7) is the thinnest at the root end (see Figure 2c) (claim 1). The root end (1) of the nail body is thinner than the tip end thereof (see Figure 2c) (claim 3). The root end (1) of the nail body is wider than the tip end thereof (see Figure 5) (claim 4). A thickness of the nail body is gradually reduced from the tip end to the root end (see Figure 2c) (claim 5). A thickness of the attachment portion (1) of the nail body is smaller than a thickness of the extension portion (2) thereof (see Figure 2c) (claim 6). The nail body (7) is a mold-injected artificial nail tip made of acrylic material (col. 4, lines 45-50) (claim 7), however, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The attachment portion of the nail body (1) is flexible for being bent to selectively adjust a curvature thereof for matching with a curvature of the fingernail of the user (paragraph 51 Kim et al.) (claim 8). The combination of Mast and Kim disclose the claimed invention except for applying nail polish to the top surface of the nail body.  It would have been an obvious matter of design choice to apply a colored nail polish to the top surface, since applicant has not disclosed that the nail polish solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the French tip nail look. A gel bonding layer adapted for being formed on the fingernail of the user, wherein the attachment portion (1) of the nail body is bonded to the gel bonding layer for attaching the nail body on the fingernail of the user (col. 5, lines 15-35) (claim 10).

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Mast does not disclose the nail boy is the thinnest at the root end, Mast teaches col. 4, lines 35-40 that the root end is tapered to be as thin as possible to minimize the visible ridge formation, this limitation meets the of thinnest at the root end. Applicant has not set forth the root end is adjacent to the user’s cuticle bed and Mast (1) can be interpreted as a root end. 
In response to applicant’s argument that Kim does not disclose the limitations of claim 1, Kim was relied upon to teach side edges of a reduced thickness as shown in Figure 3; paragraph 42 the thinness would allow for a more natural looking nail. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/29/2022